DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

4.	Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 8 recites the porous substrate being selected from porous metals, porous ceramics and porous polymers. However, claim 1, . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3, 6-10, 19-26, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Application Publication CN 107441952 A in view of the publication “Metal-organic framework-graphene oxide composites: a facile method to highly improve the proton conductivity of PEMs operated under low humidity” (hereinafter “the Yang et al. publication”).

	With regard to claims 1 and 2, CN ‘952 discloses an ion selective separation membrane comprising a metal organic framework (MOF) layer formed on and/or in a substrate (see paragraph [0011] of the English language machine translation), the MOF having a crystal structure that includes a first surface and a second surface and includes ion transport channels formed between respective pore windows in the first surface and the second surface, first and second electrodes (see Fig. 5) to apply a potential difference across the membrane, wherein the respective pore windows have a pore size that is inherently less than the hydrated diameter of the ion for which the ion selective separation membrane is 2 (see paragraph [0010] of the English language machine translation) at Fig. 5, the English language abstract and paragraphs [0004]-[0011] of the English language machine translation.
	CN ‘952 does not disclose the substrate being formed from a 2D layered material.
	The Yang et al. publication discloses a membrane wherein 2D layered graphene oxide is used as a substrate for metal organic framework layer at Fig. 1, the abstract, page 15838, second column, last full paragraph to page 15839, first column, first full paragraph, and page 15841, first column, last full paragraph.
	It would have been obvious to one of ordinary skill in the art to incorporate the 2D layered graphene oxide of the Yang et al. publication into the membrane of CN ‘952 to provide a substrate that provides a platform for the growth of the metal organic framework and that provides a relatively uniform size of the metal organic framework, as suggested by the Yang et al. publication at page 15839, first column, first full paragraph. Furthermore, one of ordinary skill would have recognized that graphene oxide could be used since it is recognized in the art as a suitable substrate for MOF membranes. See MPEP 2144.07.

	With regard to claim 3, CN ‘952 discloses the ion transport channels include a plurality of expanded regions, each expanded region separated by an internal pore having an opening that corresponds to the shape and size of the pore windows, and wherein the expanded regions is greater than the hydrated diameter of the ion for which the ion selective membrane is selective (inherent since the MOF is (UiO-66 or UiO-66-NH2).

	With regard to claims 6-9, CN ‘952 as modified by the Yang et al. publication discloses the substrate being a porous substrate having a plurality of nanochannels, and the MOF layer being formed as a plug (in the 2D graphene oxide) of MOF material within each of the plurality of nanochannels, and 
	The prior art ranges are seen as overlapping the instantly claimed ranges. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

With regard to claim 10, CN ‘952 discloses the membrane being an Li+ ion selective membrane (selectivity of 65 for Li+ over Mg2+) at paragraphs [0004], [0009], [0024] and [0041] of the English language machine translation.

With regard to claims 19 and 25, CN ‘952 as modified by the Yang et al. publication likewise discloses an ion selective membrane comprising a nanoporous substrate (graphene oxide) having a plurality of nanochannels, and a plug of crystalline MOF material within each of the plurality of nanochannels (in the 2D graphene oxide), the MOF having a crystal structure that includes a first surface and a second surface and includes ion transport channels formed between respective pore windows in the first surface and the second surface, and wherein the respective pore windows have a pore size that is inherently less than the hydrated diameter of the ion for which the ion selective separation membrane is selective (in order to provide the selectivity). See again CN ‘952 at Fig. 5, the English language abstract and paragraphs [0004]-[0011] of the English language machine translation and the Yang et al. publication at Fig. 1, the abstract, page 15838, second column, last full paragraph to page 15839, first column, first full paragraph, and page 15841, first column, last full paragraph.

With regard to claims 20 and 21, CN ‘952 as modified by the Yang et al. publication likewise discloses the corresponding method of forming the ion selective separation membrane comprising crystallizing the MOF material from a metal ion and an organic ligand including exposing the first surface of the nanoporous substrate to a ligand containing solution and exposing the second surface of the nanoporous substrate to a metal ion containing solution, wherein the ligand containing solution and the 

With regard to claims 22 and 23, one of ordinary skill in the art would have recognized that a single solution could be used to simplify the manufacturing process.

With regard to claim 24, CN ‘952 further discloses heating for a time sufficient to crystallize the MOF material within the pores at paragraph [0019] of the English language machine translation.

With regard to claim 26, CN ‘952 further discloses first and second electrodes to apply a potential difference across the membrane at Fig. 5.

With regard to claims 31 and 32, CN ‘952 as modified by the Yang et al. publication likewise discloses the corresponding method for selectively separating ions in a polar solution comprising providing the ion selective membrane of claim 1, exposing a polar solution containing a plurality of ions to the first surface and applying a potential difference across the membrane to selectively transport ions in a pore window in the first surface, through the ion transport channel, and out a pore window in the second surface, wherein the ion selective membrane is a monovalent ion (e.g. Li+) selective membrane. See CN ‘952 at Fig. 5 and paragraphs [0004], [0009], [0024] and [0041] of the English language machine translation.

7.	Claims 5, 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Application Publication CN 107441952 A in view of the publication “Metal-organic framework-graphene oxide composites: a facile method to highly improve the proton conductivity of PEMs operated under low .

With regard to claim 5, CN ‘952 and the Yang et al. publication do not disclose a support layer.
Lai et al. discloses providing a support layer for a ZIF (MOF) membrane to provide additional mechanical support to avoid mechanical failure at paragraph [0011].
It would have been obvious to one of ordinary skill in the art to incorporate the support layer of Lai et al. into the membrane of CN ‘952 and the Yang et al. publication to provide additional mechanical support to avoid mechanical failure, as suggested by Lai et al. at paragraph [0011].

With regard to claims 27 and 30, CN ‘952 as modified by the Yang et al. publication likewise discloses the recited method of forming the ion selective membrane except for the use of MOF seed crystals.
Lai et al. teaches using seed crystals to form ZIF (MOF) membranes to direct crystallization and optimize the microstructure of the MOF at paragraph [0042].
It would have been obvious to one of ordinary skill in the art to incorporate the seed crystals of Lai et al. into the membrane of CN ‘952 and the Yang et al. publication to direct crystallization and optimize the microstructure of the MOF, as suggested by Lai at paragraph [0042].

8.	Claims 11 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Application Publication CN 107441952 A in view of Kimble et al. (US 2017/0175278 A1).

With regard to claim 11, CN ‘952 discloses a method for selectively separating ion in a polar solution comprising providing an ion selective membrane comprising a MOF layer formed on and/or in a substrate (see paragraph [0011] of the English language machine translation), the MOF having a crystal structure that includes a first surface and a second surface and includes ion transport channels formed 
CN ‘952 does not disclose the specific potential difference.
Kimble et al. teaches using a potential difference of up to 1.5 V to drive a separation process without producing hydrogen at paragraph [0021].
It would have been obvious to one of ordinary skill in the art to incorporate the potential difference of up to 1.5 V of Kimble et al. into the method of CN ‘952 to adequately drive the separation process while avoiding producing hydrogen when the solvent is water, as suggested by Kimble et al. at paragraph [0021]
The prior art range is seen as overlapping the instantly claimed range. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

With regard to claims 13 and 15, CN ‘952 discloses the membrane being an Li+ ion selective membrane and having selectivity of 65 for Li+ over Mg2+ at paragraphs [0004], [0009], [0024] and [0041] of the English language machine translation.

With regard to claims 14 and 16-18, CN ‘952 discloses the membrane being suitable for separating monovalent ions at paragraphs [0009] and  [0024] of the English language machine translation. Therefore, one of ordinary skill in the art would recognize that the membrane could be used to separate the recited ions through routine experimentation and without inventive effort.

9.	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Application Publication CN 107441952 A in view of the publication “Metal-organic framework-graphene oxide composites: a facile method to highly improve the proton conductivity of PEMs operated under low humidity” (hereinafter “the Yang et al. publication”) and Lai et al. (US 2012/0310018 A1), and further in view of Bons et al. (US 7,033,968 B1).
Lai et al. teaches applying the seeds layer by slip coating at paragraph [0066] but does not mention slip casting.
Bons et al. teaches spin coating being a preferred method for applying seed crystals since the thickness of the layer can be better controlled at col. 9, lines 27-40.
It would have been obvious to one of ordinary skill in the art to incorporate the spin coating of Bons et al. into the method of CN ‘952, the Yang et al. publication and Lai et al. to better control the thickness of the seed layer, as suggested by Bons at col. 9, lines 27-40.

10.	Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Application Publication CN 107441952 A in view of the publication “Metal-organic framework-graphene oxide composites: a facile method to highly improve the proton conductivity of PEMs operated under low humidity” (hereinafter “the Yang et al. publication”) and Lai et al. (US 2012/0310018 A1), and further in view of Deemer et al. (US 2016/0023167 A1).
CN ‘952, the Yang et al. publication and Lai et al. do not teach air plasma treatment.
Deemer et al. teaches plasma treatment of graphene oxide to create nanochannels or nanoporous at paragraphs [0007], [0009] and [0010].
It would have been obvious to one of ordinary skill in the art to incorporate the plasma treatment of Deemer et al. into the method of CN ‘952, the Yang et al. publication and Lai et al. to create nanochannels, as suggested by Deemer et al. at paragraphs [0007], [0009] and [0010]. Using air for the 

Conclusion

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
November 15, 2021